HEDKICK, Judge.
The prime inquiry to be made is whether W. F. Lyon, purchasing agent of W. P. Cherry, Inc., was a proper person to receive service of process. Service of process upon one not authorized by appointment or by law to be served or to accept service of process results in a lack of jurisdiction over the party attempted to be served. Board of Health v. Brown, 271 N.C. 401, 156 S.E. 2d 708 (1967). Applying this last-mentioned principle to the facts of the case now before us, we determine that unless service of process upon W. F. Lyon was proper in the first instance, the further proceedings against the garnishee, to wit: the conditional and final judgments, would be of no legal consequence.
G.S. 1-440.25 and 1-440.26 (a) dictate to whom garnishment process may be delivered. Proper process agents under these statutes include: (1) those specifically authorized by the garnishee or those expressly or impliedly authorized by law; (2) “When the garnishee is a domestic corporation . . . the president or other head, secretary, cashier, treasurer, director, managing agent, or local agent of the corporation.” The appellant is correct in asserting that the title of purchasing agent is not specifically enumerated in G.S. 1-440.25 and 26 (a); however, this does not preclude the classification of Mr. Lyon within one of the listed categories. A similar circumstance existed in Whitehurst v. Kerr, 153 N.C. 76, 68 S.E. 913 (1910) when process papers were left with the defendant’s bookkeeper and acting agent. In Whitehurst, although the defendant’s employee was not embraced by the statute controlling who could receive process, the court determined the employee, because of the attendant facts, could be classified as a “local agent” and thus be amenable to service of process. The court poignantly stated:
“[T]he cases will be found in general agreement on the position that in defining the term agent it is not the descriptive name employed, but the nature of the business and the extent of the authority given and exercised which is determinative, and the word does not properly extend to a subordinate employee without discretion, but must be one regularly employed, having some charge or measure of control over the business entrusted to him, or some feature of it, and of sufficient character and rank as to afford reasonable assurance that he will communicate to his company the fact that process has been served upon him.” (citations omitted) Whitehurst v. Kerr, supra, pages 79-80.
*700In a similar vein, W. F. Lyon (the purchasing agent) does not conveniently fit, at least by nomenclature, into the listed categories of G.S. 1-440.26(a); but a careful analysis of his background and responsibilities manifests sufficient reason why he should, under the facts of this case, be termed a “managing agent.” These facts include: his age (38); his business experience (15 years); his full-time employment status; his past experience with garnishment papers and proceedings; the confidence which was expressed in his abilities by designating him the purchasing agent of W. P. Cherry and Son, Inc.; the fact that on the day of delivery of the suit papers W. P. Cherry, Jr., the President of the company, and Clifford Ambrose, the company’s accountant, were out of the office and that Lyon was “next in command” and “of sufficient character and rank as to afford reasonable assurance that he [would] communicate to his company the fact that service of process had been served upon him.” Whitehurst v. Kerr, supra.
Furthermore, it is of no import that Lyon was not expressly designated to be an agent for service of process and thus must be termed an implied agent. While there have been to our knowledge no cases under G.S. 1-440.25 dealing with service of process upon an implied agent, an analogy can be made to G.S. 1A-1, Rule 4(J)(6)(a), Rules of Civil Procedure, and a recent case which considered the question of whether there was implied authority to receive process. In Simms v. Stores, Inc., 18 N.C. App. 188, 196 S.E. 2d 545 (1973), the following passage from 2 Moore’s Federal Practice, ¶ 4.22 [1], p. 1116, was quoted with approval:
“ . . . The agency for receipt of process may be implied from the surrounding circumstances. But the mere appointment of an agent with broad authority is not enough; it must be shown that the agent had specific authority, express or implied, for the receipt of service of process.”
We determine that the surrounding circumstances presented in the instant case are sufficient to imply that Lyon was an agent for the service of process.
The motion to strike the conditional and final judgments was properly denied and the decision below is
Affirmed.
Chief Judge Brock and Judge Britt concur.